By the Court,
Lord, C. J.:
Where McO., by a deed of general assignment, duly executed and acknowledged, conveyed all his property to D. in *42trust, for tlie benefit of all his creditors in proportion to the amount of their respective claims, and delivered the possession of said property to D., hut prior to the recording of said deed of assignment, and before an inventory had been filed as required by the act of 1878, C., a sheriff, seized said property under a writ of attachment duly issued, etc., and took the property from tlie possession of D., who thereupon commenced this action to recover tlie same; Held, That the recording of a deed of assignment is not essential to its validity where possession accompanies the conveyance of personal property, or where an actual transfer of the property assigned takes place; Held, further, That the failure of an assignee to file an inventory for record does not render the assignment void, and that D., the assignee, is entitled to the possession of the property.
Judgment reversed.